Citation Nr: 1602259	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  14-14 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an irritable bowel disorder, to include Crohn's disease and ulcerative colitis. 

2.  Entitlement to service connection for bilateral shin splints. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression.  


REPRESENTATION

Veteran represented by:	Richard E. Thompson Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from June 1995 to December 1995 and from May 2008 to February 2009.  

These matters come before the Board of Veterans' Appeals (Board) from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for Crohn's disease, ulcerative colitis, bilateral shin splints, posttraumatic stress disorder, and depression.  

In August 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge at the RO in Columbia, South Carolina.  A copy of the transcript has been associated with the claims file.

The Board has considered whether the issue of entitlement to service connection for posttraumatic stress disorder and depression should be read more broadly to include a general claim of entitlement to service connection for an psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for posttraumatic stress disorder and depression to the broader issue of entitlement of service connection for an acquired psychiatric disorder, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

This claim has been processed through the Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration of the existence of these electronic documents.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's irritable bowel disorder underwent an increase in severity during active military service and the increase is not clearly and unmistakably due to the natural progression of the condition; the currently diagnosed Crohn's disease and ulcerative colitis is a continuing disease process of symptoms noted in service.  


CONCLUSION OF LAW

The criteria for service connection for an irritable bowel disorder have been met.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 7323 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604   (Fed. Cir. 1996). 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. 
§ 3.304(b) (2014). 

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that an injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). 

In July 2003, VA's General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  

Pursuant to these developments, it is now clear that in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  38 C.F.R. 
§ 3.304(b) (2014). 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Id. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).  Also, a veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Irritable Bowel Disorder to include Crohn's Disease and Ulcerative Colitis 

The Veteran seeks entitlement to service connection for an irritable bowel disorder, to include Crohn's disease and ulcerative colitis.  At the August 2015 Board hearing, the Veteran reported an onset of his condition prior to service that was aggravated due to active service.  

Private treatment records from St. Francis Hospital dated in February 2004 provided a medical history of Crohn's disease and right lower quadrant pain.  The Veteran was provided a computerized tomography (CT) scan of the abdomen and pelvis which demonstrated an abnormal terminal ileum consistent with the underlying Crohn's disease.  An April 2004 progress note from the Gastroenterology Associates provided that the Veteran was diagnosed with Crohn's disease in 2001 that resulted in intermittent right-sided abdominal pain and loose stool.  The clinician provided a diagnosis of Crohn's disease of the terminal ileum that appears controlled at present with medication.  

Similarly, the Veteran's Reserve treatment records showed ongoing treatment for Crohn's disease, including a January 2005 physical profile which the clinician reported that the condition was stable with Pentasa for over a year now.  An August 2008 treatment record by Dr. P.F. advised the Veteran against deployment at this time.  The clinician stated that the Veteran was scheduled to leave in approximately four days, however the clinician felt that further assessment is warranted prior to this deployment.  A September 2008 treatment record from the Gastro-Intestinal Consultant of Manhattan provided that the most recent CT scan from August indicates that the Veteran had some circumferential thickening o the distal terminal ileum and inflammatory changes.  The clinician observed that the Veteran was quite tender in the right lower quadrant on examination and he suggested a colonoscopy. An October 2008 colonoscopy report provided finding of a moderate, benign-appearing, intrinsic stenosis at the ileocecal valve and a few superficial ulcers were visualized that were not bleeding.  A January 2009 follow-up report provided that the Veteran reported doing well with some intermittent cramping.  He denied having any upper gastrointestinal (GI) symptoms.  The clinician concluded that the Veteran's mild intermittent cramping are not necessarily related to flare-up of the underlying Crohn's disease and may be related to his ileocecal stricture or irritable bowel syndrome (IBS).  Given that his symptoms were intermittent and not severe, the clinician decided against starting any medication for potential IBS.  A January 2009 memorandum for commander provided by Dr. R.W. provided a diagnosis of Crohn's disease but provided that the Veteran was medically fit for duty and may rejoin his unit in CONUS.  The clinician provided a permanent physical profile for his condition.  Most importantly, the clinician opined that the Veteran's Crohn's disease was a pre-existing medical condition and that it was aggravated during this period of Active Duty.  

A March 2009 treatment record revealed that the Veteran was admitted to St. Francis Hospital with complains of abdominal pain with nausea, vomiting, and diarrhea that began yesterday after eating nuts.  The Veteran reported that the problem occurs constantly and has gradually worsened.  A May 2010 psychiatric reported noted that the Veteran has prior medical history of Crohn's disease and ulcerative colitis.  An August 2011 treatment record showed continued treatment for nausea, vomiting, and diarrhea that began the previous night.  The clinician opined that the abdominal pain is a new problem with the current episode starting 12 to 24 hours ago.  The clinician observed that the pain is in the abdominal region with associated symptoms of diarrhea, nausea, and vomiting.  The Veteran was also treated for abdominal pain and bloody diarrhea in January 2012 and August 2012.    

The Veteran was afforded a VA examination in March 2013.  The VA examiner opined that the Veteran's Crohn's disease remained the same since diagnosis in 2001 and that the recent colonoscopy report showed chronicity of stable condition.  Therefore, the examiner concluded that it is less likely than not that the current Crohn's disease was aggravated beyond natural progression active service.  With regards to the ulcerative colitis, the examiner also found that the claimed condition is less likely than not related to military service since the Veteran does not have a diagnosis of ulcerative colitis.  

In August 2014, the Veteran submitted a private opinion from his physician, Dr. S.Y., dated in July 2014 that provided the Veteran was diagnosed with Crohn's disease in 2001 that was well-controlled until February 2004 when a CT scan showed active disease of the terminal ileum.  The physician also noted that the Veteran was hospitalized on numerous occasions for flare-up of his Crohn's disease since 2012.  The examiner opined that the Veteran would qualify for a 60 percent evaluation as he has had multiple attacks each year and has been hospitalized on two occasion in 2013.     

The Board finds that the preponderance of the evidence reveals a chronic disorder, and not one that was transient or episodic.  Considering all of the evidence together, and resolving reasonable doubt in favor of the Veteran, the Board finds that it is at least as likely as not that his irritable bowel disorder, variously diagnosed as Crohn's disease and ulcerative colitis, underwent an increase in severity during his period of service from May 2008 to February 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran entered military service with a medical history of Crohn's disease that was stable and not considered disabling.  An August 2008 treatment record by Dr. P.F. advised the Veteran against deployment at this time due to his Crohn's disease.  A January 2009 follow-up report provided that the Veteran reported doing well with some intermittent cramping.  A January 2009 memorandum for commander provided by Dr. R.W. provided a diagnosis of Crohn's disease and a permanent physical profile for his condition.  Most importantly, the clinician opined that the Veteran's Crohn's disease was a pre-existing medical condition and that it was aggravated during this period of active duty.  These opinions were based upon a review of the Veteran's records as well as ongoing treatment for his condition while on active duty.  Moreover, the Veteran has consistently reported that his irritable bowel disorder was aggravated by active service, he has experienced a myriad of symptoms including worsening of his Crohn's disease, diagnosis of ulcerative colitis with associated symptoms of flare-ups, nausea, vomiting, and diarrhea.  Again, the Board observes that the Veteran, as a layperson, is competent to report events within the realm of his personal experience.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Once a preexisting condition is considered to have been aggravated during service, as here, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  The standard of clear and unmistakable evidence is an onerous one and requires a result that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  

In this case, the March 2013 VA examiner found that the Veteran had a pre-existing Crohn's disease prior to entering service and it was not aggravated beyond the normal course during service.  The foregoing does not constitute clear and unmistakable medical evidence that the Veteran's condition was not aggravated by service.  The Board notes that the record need not show that the Veteran's active duty proximately caused the worsening of his preexisting disability.  Rather, the record only needs to show that there is a causal relationship between the worsening of the pre-existing condition and the Veteran's active duty.  This causal relationship is shown when the record establishes that the pre-existing condition worsened beyond the natural progress of that condition during service.  Thus, the conclusion that the pre-existing condition was not aggravated beyond the normal course from his time in service does not constitute clear and unmistakable medical evidence that the Veteran's condition was not aggravated by service.  Thus, the presumption of aggravation is not rebutted.  

As the evidence establishes that the Veteran had pre-existing irritable bowel disorder that was aggravated while in service and that he continues to suffer from the consequences of that disability, service connection for irritable bowel disorder, variously diagnosed as Crohn's disease and ulcerative colitis, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    


ORDER

Entitlement to service connection for irritable bowel disorder, variously diagnosed as Crohn's disease and ulcerative colitis, is granted.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.

Initially, at the August 2015 Board hearing, the Veteran testified that he currently receives psychiatric treatment from L.E.F. and that he was previously treated through Military One Source with M.M.  The claims file contains scattered records from some of these locations; however, a thorough search of all available VA treatment records from all of these locations must be undertaken.  On remand, all pertinent VA treatment records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A (a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, at the Board hearing, the Veteran indicated that he had recently applied for disability benefits from the Social Security Administration  (SSA).  The SSA decision and medical records considered by that agency in deciding the Veteran's claim are not currently in the claims file.  These records should be obtained since they may be relevant to the Veteran's appeal before the Board.  See Martin v. Brown, 4 Vet. App. 136 (1993) (holding that not only must the final SSA decision be obtained, but all records upon which that decision was based must be obtained as well); see also 38 C.F.R. § 3.159(c)(2) (2014).

Acquired Psychiatric Disorder to include PTSD and Depression

A remand is required in order to afford the Veteran a VA examination and medical opinion.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Private treatment records dated in April 2010 showed that the Veteran began psychiatric counseling with M.M.  The clinician provided that the Veteran's psychiatric or emotional symptoms began "when in active duty (because of [C]rohn's disease and warrior transition) when placed in WTB to determine if he is high risk or low risk- said he was OK.  Couns[eling] by Assoc. Pastor."  At the September 2015 Board hearing, the Veteran testified that his psychiatric disorder began from the stress of training as well as his Crohn's disease.  However, the Veteran also related psychiatric disorder to being away from his family as well as the death of his mother.  To date, a VA examination and medical opinion has not been provided to the Veteran to determine the etiology of his claimed acquired psychiatric disorder, to include PTSD and depression.  The Board finds that a remand is necessary in order to afford the Veteran a VA examination and medical opinion for his acquired psychiatric disorder.  38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159 (c)(4).  

Bilateral Shin Splints

The Veteran seeks entitlement to service connection for bilateral shin splint condition.  The Veteran essentially contends that he was treated for bilateral shin splint during his first period of active service that has resulted in a chronic bilateral shin splint condition.  

In the case at hand, the Veteran was provided a VA examination in April 2013.  The examiner confirmed a diagnosis of a right tibia stress fracture and bilateral shin splints.  The Veteran described a gradual onset of bilateral shin splint pain in 1995 when he was diagnosed as bilateral tibia stress fracture.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  By way of rationale, the examiner referenced the Veteran's service treatment record showing that he was diagnosed with right tibia stress fracture in December 1995.  However, there is no reference to shin splints in the service treatment records or any other chronic disability of the lower extremities.  

The Board notes that the December 1995 service treatment record is not currently uploaded to the Veteran's electronic claims file.  Therefore, on remand, any service treatment records relevant to the Veteran's claims, to include the December 1995 treatment record, must be obtained and associated with the electronic claims folder.  Thereafter, once all available relevant medical records are obtained and associated with the claims file, the claims file should be returned to the April 2013 VA examiner for an addendum opinion that considers the Veteran's competent lay statements regarding the onset, symptoms, and severity of his bilateral shin splints, specifically the Veteran's assertions that his symptoms started in service.  In this regard, the Board notes that the April 2013 VA examiner found that the Veteran's bilateral shin splints are not related to service as there was no evidence of treatment or diagnosis for bilateral shin splints in the service treatment records.  The Court has determined that a VA examination is inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Accordingly, the Board finds the opinion to be inadequate and an addendum opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Take the appropriate action to obtain the Veteran's complete service treatment to records, to include the 1995 treatment record referenced by the March 2015 VA examiner.  Associate these records with the Veteran's electronic claims file.  

2.  The AOJ should obtain all unassociated VA treatment records from the Columbia VAMC, including those dated from February 2014 to the present.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. 
§ 3.159(e).

3.  The AOJ should contact the Veteran and request information with respect to any additional private medical care providers who may possess current records pertinent to his claim to include the psychiatric treatment from whom he receives treatment as identified at the September 2015 Board hearing.  

4.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  If any records cannot be obtained, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.      § 3.159(e).

5.  Thereafter, return the claims file to the April 2013 VA examiner for an addendum opinion.  The entire claims folder must be available to the examiner for review.  A notation to the effect that the claims file has been reviewed should be included in the report of the examiner.  

The examiner should provide an opinion as to whether the Veteran's bilateral shin splints had its clinical onset in service or are related to any incident in-service.  In providing the opinion, the examiner should acknowledge that the Veteran's statements asserting symptoms arising from his first period of active duty service and persisting since active duty service.  

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.

6.  After obtaining the above records, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his acquired psychiatric disorder, to include PTSD and depression.  The claims file and a copy of this Remand must be made available to the examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

Following an examination, the VA examiner is requested to address the following:

a)  Please state all of the Veteran's current psychiatric diagnoses.

b)  For each current diagnosis, state whether it is at least as likely as not that the current psychiatric disorder was incurred in active military service or was due to or aggravated by the now service-connected irritable bowel disorder, variously diagnosed as Crohn's disease and ulcerative colitis. 

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the acquired psychiatric disorder, and comment on whether the Veteran's statements make sense from a medical point of view. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  Copies of all pertinent records in the Veteran's claims file must be made available to the examiner.

7.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


